


Exhibit 10.6

 

EXECUTION VERSION

 

INTERNATIONAL COMMERCIAL OPERATIONS AGREEMENT

 

BY AND BETWEEN

 

ABBOTT LABORATORIES

 

AND

 

ABBVIE INC.

 

DATED AS OF DECEMBER 31, 2012

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

DEFINITIONS

2

 

 

 

Section 1.01.

Definitions

2

 

 

 

ARTICLE II

INTERNATIONAL TRANSITION PERIOD

7

 

 

 

Section 2.01.

Legal Title

7

Section 2.02.

Treatment of Deferred AbbVie Local Businesses

7

Section 2.03.

Operation of Deferred AbbVie Local Businesses

8

Section 2.04.

Deferred AbbVie Business Report

8

Section 2.05.

Aggregate Net Amount

9

Section 2.06.

Services Affiliates

9

Section 2.07.

Reporting; Disputes; Aggregate Net Amount Payment Mechanics

10

Section 2.08.

Late Payments

14

Section 2.09.

Accounting Calendar

14

Section 2.10.

Disclaimer of Representations and Warranties

14

 

 

 

ARTICLE III

TRANSFER OF DEFERRED ABBVIE LOCAL BUSINESSES

16

 

 

 

Section 3.01.

General

16

Section 3.02.

Transfer to AbbVie Local Entity

16

Section 3.03.

Transfer to Distributor

17

Section 3.04.

Deferred AbbVie Balance Sheet

18

Section 3.05.

Sale or Wind-Down

19

Section 3.06.

Proceeds from Local Closing

20

Section 3.07.

Local Income Taxes

20

 

 

 

ARTICLE IV

TERM

21

 

 

 

Section 4.01.

Term

21

Section 4.02.

Survival

21

 

 

 

ARTICLE V

DISPUTE RESOLUTION

21

 

 

 

Section 5.01.

Dispute Resolution

21

Section 5.02.

Continuation of Commitments

21

 

 

 

ARTICLE VI

MISCELLANEOUS

22

 

 

 

Section 6.01.

Confidentiality

22

 

i

--------------------------------------------------------------------------------


 

Section 6.02.

Protective Arrangements

23

Section 6.03.

Counterparts; Entire Agreement; Corporate Power; Facsimile Signatures

23

Section 6.04.

Governing Law

24

Section 6.05.

Assignability

24

Section 6.06.

Third Party Beneficiaries

24

Section 6.07.

Notices

25

Section 6.08.

Severability

25

Section 6.09.

Force Majeure

26

Section 6.10.

No Set Off

26

Section 6.11.

Responsibility for Expenses

26

Section 6.12.

Headings

26

Section 6.13.

Waivers of Default

26

Section 6.14.

Amendments

27

Section 6.15.

Interpretation

27

Section 6.16.

Public Announcements

27

Section 6.17.

Specific Performance

27

Section 6.18.

Mutual Drafting

27

 

ii

--------------------------------------------------------------------------------


 

THIS INTERNATIONAL COMMERCIAL OPERATIONS AGREEMENT, dated as of December 31,
2012, is by and between Abbott Laboratories, an Illinois corporation (“Abbott”)
and AbbVie Inc., a Delaware corporation (“AbbVie”).

 

RECITALS:

 

WHEREAS, Abbott announced its plan to separate (the “Separation”) into two
publicly traded companies, one in diversified medical products and the other in
research-based pharmaceuticals. The diversified medical products company shall
consist of Abbott and its Affiliates’ (as defined herein) existing diversified
medical products portfolio, including its branded generic pharmaceutical,
devices, diagnostic and nutritional businesses, and shall retain the Abbott
name. The research-based pharmaceutical company shall include Abbott and its
Affiliates’ current portfolio of proprietary pharmaceuticals and biologics and
shall bear the new name “AbbVie”;

 

WHEREAS, in connection with the Separation, Abbott and AbbVie Inc. have entered
into a Separation and Distribution Agreement (as may be amended from time to
time, the “Separation and Distribution Agreement”) to govern the overall terms
of the Separation;

 

WHEREAS, Abbott is the direct or indirect parent of each of the Abbott
Subsidiaries (as defined herein) listed on Schedule 1.01(a) hereto (each, an
“Abbott Local Entity”);

 

WHEREAS, it is in the framework of the Separation that Abbott and AbbVie have
agreed that the beneficial interest to the AbbVie Assets and the AbbVie
Liabilities of the AbbVie Business (each as defined herein) conducted by the
Abbott Local Entities has been transferred to AbbVie;

 

WHEREAS, in accordance with the terms of the Separation and Distribution
Agreement, due to the requirements of applicable Laws, the need to obtain
certain consents from local Governmental Authorities (as defined herein) or for
other business reasons, Abbott and AbbVie have agreed (a) to defer until after
the Distribution Date (as defined herein) the transfer of legal title to the
Assets (as defined herein) and the assumption of the Liabilities (as defined
herein) of each Deferred AbbVie Local Business (as defined herein) from the
Abbott Local Entities to AbbVie or any AbbVie Local Entity (as defined herein)
and (b) (i) to transfer beneficial title to all AbbVie Assets of each Abbott
Local Entity, including the right to regularly receive the benefits with respect
to each Deferred AbbVie Local Business earned by the Local Abbott Entities, to
AbbVie and (ii) that AbbVie shall assume the applicable Liabilities of each
Abbott Local Entity as beneficial owner of each Deferred AbbVie Local Business;

 

WHEREAS, Abbott and AbbVie agree that the transfer of each Deferred AbbVie Local
Business to the applicable AbbVie Local Entity or distributor shall not
ultimately result in the payment of further consideration by AbbVie or the
applicable AbbVie Local Entity as a consequence of the purchase price for each
such Deferred AbbVie Local Business being reimbursed by Abbott to AbbVie in
accordance with Section 3.06; and

 

--------------------------------------------------------------------------------


 

WHEREAS, each of Abbott and AbbVie desires to describe these and certain other
arrangements between Abbott and AbbVie during and at the conclusion of the
International Operations Transition Period (as defined herein).

 

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained in this Agreement (as defined herein), the Parties (as
defined herein) hereby agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

Section 1.01.                          Definitions. Reference is made to
Section 6.15 regarding the interpretation of certain words and phrases used in
this Agreement.  In addition, for the purpose of this Agreement, the following
terms shall have the meanings set forth below; provided that where such term is
defined to have the meaning set forth in the Separation and Distribution
Agreement and such definition includes the term “Party”, then “Party” as used in
the definition of such term in the Separation and Distribution Agreement shall
be construed to have the meaning set forth in this Agreement.

 

“Abbott” has the meaning set forth in the Preamble.

 

“Abbott Local Entity” has the meaning set forth in the Recitals.

 

“Abbott Mark-Up Amount” has the meaning set forth in Schedule 2.05(b).

 

“Abbott Subsidiary” means any Business Entity that is a Subsidiary (or a branch
or representative office thereof) of Abbott prior to, at or after the Effective
Time (other than AbbVie or an AbbVie Subsidiary).

 

“AbbVie” has the meaning set forth in the Preamble.

 

“AbbVie Assets” has the meaning set forth in the Separation and Distribution
Agreement.

 

“AbbVie Business” has the meaning set forth in the Separation and Distribution
Agreement.

 

“AbbVie Business Expenses” has the meaning set forth in Section 2.06(a)(i).

 

“AbbVie Liabilities” has the meaning set forth in the Separation and
Distribution Agreement.

 

“AbbVie Local Entity” means each AbbVie Subsidiary or designee that acquires
legal title to any Assets or Liabilities of a Deferred AbbVie Local Business in
accordance with the terms of this Agreement.

 

“AbbVie Pro Forma Balance Sheet” has the meaning set forth in the Separation and
Distribution Agreement.

 

2

--------------------------------------------------------------------------------


 

“AbbVie Subsidiary” means any Business Entity that is a Subsidiary (or branch or
representative office thereof) of AbbVie prior to or after the Effective Time,
including the Transferred Entities, which shall be deemed to have been AbbVie
Subsidiaries at all times prior to, at and after the Effective Time.

 

“Accrued Taxes” has the meaning set forth in Schedule 2.05(b).

 

“Actual Tax Amount” has the meaning set forth in Schedule 2.05(b).

 

“Adjustment Dispute Notice” has the meaning set forth in Section 2.07(f)(ii)(2).

 

“Adjustment Notice” has the meaning set forth in Section 2.07(f)(i).

 

“Affiliate” has the meaning set forth in the Separation and Distribution
Agreement.

 

“Aggregate AbbVie Business Expenses” has the meaning set forth in Schedule
2.05(b).

 

“Aggregate Mark-Up Fee” has the meaning set forth in Schedule 2.05(b).

 

“Aggregate Monthly Cash Decrease” has the meaning set forth in Schedule 2.05(b).

 

“Aggregate Monthly Cash Increase” has the meaning set forth in Schedule 2.05(b).

 

“Aggregate Net Amount” has the meaning set forth in Schedule 2.05(b).

 

“Assets” has the meaning set forth in the Separation and Distribution Agreement.

 

“Agreement” means this International Commercial Operations Agreement and each of
the Schedules and Exhibits hereto.

 

“Average Rate” means the exchange rate determined by taking the simple average
of the prior month Book Rate and the current month Book Rate.

 

“Book Rate” means for any currency other than US Dollars, the official monthly
rates used by Abbott for conversion of its monthly balance sheet. The Book Rate
is determined by taking the foreign exchange rates from the Bloomberg screen at
the second to last Business Day of each calendar month.  For the Euro, British
Pound, Australian Dollar and New Zealand Dollar, the bid rate is used.  For all
other currencies, the ask price is used.  If the exchange rates available
locally are not reflected on the Bloomberg screen, Abbott may choose to approve
a deviation allowing the country to report rates directly; provided that such
deviations are signed and in place in accordance with the Abbott B.2.0 policy.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
Abbott shall be closed for business in accordance with Abbott’s internal
accounting calendar.

 

“Business Entity” means any corporation, general or limited partnership, trust,
joint venture, unincorporated organization, limited liability entity or other
entity.

 

3

--------------------------------------------------------------------------------


 

“Change of Control” has the meaning set forth in the Separation and Distribution
Agreement.

 

“Consents” means any consents, waivers or approvals from, or notification
requirements to, any Third Parties.

 

“Conveyance and Assumption Instruments” has the meaning set forth in the
Separation and Distribution Agreement.

 

“Conveyance Taxes” means all transfer, documentary, recording, sales, use,
registration, stamp, value added, goods and services and other similar Taxes
(including all applicable real estate transfer Taxes, but excluding any Taxes
based on or attributable to income or capital gains), together with any notarial
and registry fees and recording costs imposed by any Tax Authority or other
Governmental Authority in connection with the transactions contemplated by this
Agreement.

 

“Deferred AbbVie Balance Sheet” has the meaning set forth in Section 3.04(a).

 

“Deferred AbbVie Business Report” has the meaning set forth in Section 2.04(a).

 

“Deferred AbbVie Local Business” means the AbbVie Business conducted by each
Abbott Local Entity from the Effective Time until the consummation of the
applicable Local Closing.

 

“Dispute” has the meaning set forth in Section 5.01.

 

“Dispute Notice” has the meaning set forth in Section 2.07(b)(ii).

 

“Distribution Date” has the meaning set forth in the Separation and Distribution
Agreement.

 

“Effective Time” means 12:01 a.m. Eastern Time on the Distribution Date.

 

“Employment Taxes” means withholding, payroll, social security, workers’
compensation, unemployment, disability, and any similar tax imposed by any Tax
Authority or social security authority, and any interest, penalties, additions
to tax, or additional amounts with respect to the foregoing imposed on any
taxpayer or consolidated, combined, or unitary group of taxpayers.

 

“Exchange Rate” means the exchange rate between the applicable Local Currency
and US Dollars as observed by Bloomberg (ask rate or, if the Local Currency is
in Euros, bid rate) at 8:00a.m. Central Time Chicago on any given day.

 

“Ex-US Transition Services Agreement” has the meaning set forth in Schedule
2.05(b).

 

“Final Closing Date” has the meaning set forth in Section 4.01(a).

 

4

--------------------------------------------------------------------------------


 

“Force Majeure” means, with respect to a Party, an event beyond the control of
such Party (or any Person acting on its behalf), which by its nature could not
reasonably have been foreseen by such Party (or such Person), or, if it could
reasonably have been foreseen, was unavoidable, and includes acts of God,
storms, floods, riots, fires, sabotage, civil commotion or civil unrest,
interference by civil or military authorities, acts of war (declared or
undeclared) or armed hostilities, other national or international calamities or
acts of terrorism or failures of energy sources or distribution or
transportation facilities.  Notwithstanding the foregoing, the receipt by a
Party of an unsolicited takeover offer or other acquisition proposal, even if
unforeseen or unavoidable, and such Party’s response thereto shall not be deemed
an event of Force Majeure.

 

“GAAP” means U.S. generally accepted accounting principles as applied by Abbott.

 

“Governmental Authority” means any supranational, international, national,
federal, state, provincial or local court, government, department, commission,
board, bureau, agency, official or other regulatory, administrative or
governmental authority, including the NYSE and any similar self-regulatory body
under applicable securities Laws.

 

“Income Tax Benefit” means the amount of Taxes measured by income that would be
reduced as a result of a loss incurred upon the consummation of a Local Closing,
or of an increase in Tax basis resulting from a Local Closing, as determined in
accordance with GAAP and the principles set forth in Section 3.07.

 

“Independent Accounting Firm” has the meaning set forth in Section 2.07(d).

 

“Information” has the meaning set forth in the Separation and Distribution
Agreement.

 

“International Operations Transition Period” means the period commencing on the
Effective Time and ending on the Final Closing Date.

 

“Law” means any supranational, international, national, federal, state,
provincial, local or similar law (including common law), statute, code, order,
ordinance, rule, regulation, treaty (including any income Tax treaty), license,
permit, authorization, approval, Consent, decree, injunction, binding judicial
or administrative interpretation or other requirement, in each case enacted,
promulgated issued or entered by a Governmental Authority.

 

“Liabilities” has the meaning set forth in the Separation and Distribution
Agreement.

 

“Local Buy-Sell Entity” means each of the Abbott Local Entities that is not a
Services Affiliate.

 

“Local Closing” has the meaning set forth in Section 3.01.

 

“Local Closing Date” has the meaning set forth in Section 3.01.

 

“Local Currency” has the meaning set forth in Section 3.02(c).

 

“Local Income Tax” has the meaning set forth in Section 3.07.

 

5

--------------------------------------------------------------------------------


 

“Mark-Up Fee” has the meaning set forth in Section 2.06(a)(ii).

 

“Monthly Cash Decrease”  has the meaning set forth in Schedule 2.05(b).

 

“Monthly Cash Increase” has the meaning set forth in Schedule 2.05(b).

 

“Notice” means any written notice, request demand or other communication
specifically referencing this Agreement and given in accordance with
Section 6.07.

 

“Net Proceeds” has the meaning set forth in Section 3.06(b).

 

“Parties” means the parties to this Agreement.

 

“Person” means: any (a) individual; (b) Business Entity; or (c) Governmental
Authority.

 

“Personal Data” means data that can be used by itself or in combination with
other available data to identify a specific individual.

 

“Prime Rate” has the meaning set forth in the Separation and Distribution
Agreement.

 

“Report” has the meaning set forth in Section 2.07(a)(ii).

 

“Representative” has the meaning set forth in Section 6.01(a).

 

“Separation” has the meaning set forth in the Recitals.

 

“Separation and Distribution Agreement” has the meaning set forth in the
Recitals.

 

“Services Affiliate” means each of the Abbott Local Entities listed on Schedule
1.01(b).

 

“Stored Records” has the meaning set forth in the Separation and Distribution
Agreement.

 

“Subsidiary” or “subsidiary” means, with respect to any Person, any Business
Entity of which such Person: (a) beneficially owns, either directly or
indirectly, more than fifty percent (50%) of (i) the total combined voting power
of all classes of voting securities of such Business Entity; (ii) the total
combined equity interests; or (iii) the capital or profit interests, in the case
of a partnership; or (b) otherwise has the power to vote, either directly or
indirectly, sufficient securities to elect a majority of the board of directors
or similar governing body.

 

“Tax” means: (a) any income, net income, gross income, gross receipts, profits,
capital stock, franchise, property, ad valorem, stamp, excise, severance,
occupation, service, sales, use, license, lease, transfer, import, export,
customs duties, value added, alternative minimum, estimated or other similar tax
(including any fee, assessment, or other charge in the nature of or in lieu of
any tax) imposed by any Tax Authority, and any interest, penalties, additions to
tax or additional amounts with respect to the foregoing imposed on any taxpayer
or consolidated, combined or unitary group of taxpayers; and (b) any Employment
Tax.

 

6

--------------------------------------------------------------------------------

 

“Tax Authority” means, with respect to any Tax, the Governmental Authority or
political subdivision thereof that imposes such Tax, and the agency (if any)
charged with the collection of such Tax for such Governmental Authority or
subdivision.

 

“Tax Return” means any report of Tax due or similar report or document required
to be filed under applicable Law with respect to any Tax for any taxpayer or
consolidated, combined or unitary basis under applicable Law with the relevant
Tax Authority.

 

“Tax Sharing Agreement” has the meaning set forth in the Separation and
Distribution Agreement.

 

“Third Party” means any Person other than the Parties or any of their respective
Subsidiaries.

 

“Transferred Entities” has the meaning set forth in the Separation and
Distribution Agreement.

 

“Transition Committee” has the meaning set forth in the Separation and
Distribution Agreement.

 

“Unresolved Disputes” has the meaning set forth in Section 2.07(d).

 

ARTICLE II

 

INTERNATIONAL TRANSITION PERIOD

 

Section 2.01.                          Legal Title.  Legal title to all of the
AbbVie Assets that are held as of the Effective Time by any Abbott Local Entity,
and all of the AbbVie Liabilities of any Abbott Local Entity that are
outstanding as of the Effective Time, shall remain with such Abbott Local Entity
until the consummation of the applicable Local Closing pursuant to Article III,
if any.

 

Section 2.02.                          Treatment of Deferred AbbVie Local
Businesses.

 

(a)                                 From and after the Effective Time until the
consummation of the applicable Local Closing pursuant to Article III: (a) the
Deferred AbbVie Local Businesses shall be held by each Abbott Local Entity on
behalf of and for the benefit of AbbVie; (b) Abbott, an Abbott Local Entity or,
where applicable, a designee shall pay, perform and discharge fully the
Liabilities of the Deferred AbbVie Local Businesses; and (c) insofar as
reasonably practicable and to the extent permitted by applicable Law, Abbott, an
Abbott Local Entity or, where applicable, a designee shall manage and operate
each Deferred AbbVie Local Business in accordance with this Agreement and take
such other actions as may reasonably be requested by AbbVie so that all of the
benefits and Liabilities attributable to the Deferred AbbVie Local Businesses,
including use, risk of loss, potential for gain and dominion, and control and
command over such Deferred AbbVie Local Businesses, shall inure from and after
the Effective Time to AbbVie.

 

7

--------------------------------------------------------------------------------


 

(b)                                 If, after giving effect to the transactions
contemplated by this Agreement, the Parties determine that the intent of the
Parties set forth in Section 2.02(a) has not been achieved, the Parties shall
use their commercially reasonable efforts to mutually agree upon alternative
arrangements to implement the purposes and intent of the Parties set forth in
Section 2.02(a).

 

Section 2.03.                          Operation of Deferred AbbVie Local
Businesses.

 

(a)                                 In furtherance of Section 2.02(a), Abbott
shall use, or cause the applicable Abbott Local Entity to use, commercially
reasonable efforts to manage and operate each Deferred AbbVie Local Business as
may reasonably be requested by AbbVie from time to time. Unless otherwise
instructed by AbbVie, Abbott shall cause each Abbott Local Entity to operate the
applicable Deferred AbbVie Local Business in a manner that is based on past
practice and that is substantially similar in nature, quality and timeliness to
the analogous operations conducted by the applicable Abbott Local Entity prior
to the Effective Time. Abbott shall cause each Abbott Local Entity to perform
its duties and responsibilities hereunder in good faith.

 

(b)                                 Nothing in this Agreement shall require
Abbott to cause any Abbott Local Entity to operate any Deferred AbbVie Local
Business to the extent the manner of such operations would constitute a
violation of applicable Laws, the Abbott Code of Business Conduct or any
existing Contract with a Third Party. If Abbott is or becomes aware of any such
restriction on an Abbott Local Entity, Abbott shall use commercially reasonable
efforts to promptly provide Notice of any such restriction to AbbVie.  The
Parties agree to cooperate and use commercially reasonable efforts to obtain any
necessary Consents required under any existing Contract with a Third Party to
allow an Abbott Local Entity to operate the applicable Deferred AbbVie Local
Business in accordance with the standards set forth in this Section 2.03. Any
costs and expenses incurred by any Party in connection with obtaining any such
Consent that is required to allow any Abbott Local Entity to operate any
Deferred AbbVie Local Business shall be borne by AbbVie.  If the Parties,
despite the use of such commercially reasonable efforts, are unable to obtain a
required Consent or the operation of a Deferred AbbVie Local Business by an
Abbott Local Entity would constitute a violation of applicable Laws or the
Abbott Code of Business Conduct, Abbott shall use commercially reasonable
efforts in good faith to cause the Abbott Local Entity to operate the applicable
Deferred AbbVie Local Business in a manner as closely as possible to the
standards described in this Section 2.03 that would apply absent the exception
provided for in the first sentence of this Section 2.03(b).

 

(c)                                  Except as expressly provided in this
Agreement, Abbott shall not cause any Abbott Local Entity to operate any
Deferred AbbVie Local Business for the benefit of any Third Party or any other
Person other than AbbVie or the applicable AbbVie Local Entity.

 

Section 2.04.                          Deferred AbbVie Business Report.

 

(a)                                 Not later than thirty (30) days after the
Distribution Date, Abbott shall prepare and deliver to AbbVie a financial report
(the “Deferred AbbVie Business Report”) setting forth the AbbVie Assets and
AbbVie Liabilities of each Deferred AbbVie Local Business held by each Abbott
Local Entity as of the Effective Time. The Deferred AbbVie Business Report shall
be prepared on a country-by-country basis in the applicable Local Currency in

 

8

--------------------------------------------------------------------------------


 

accordance with GAAP applied on a basis consistent with the AbbVie Pro Forma
Balance Sheet and with the same level of detail as used by Abbott in the
preparation of Abbott’s monthly financial reporting package and the standard
financial reports used by Abbott on the Distribution Date.

 

(b)                                 If AbbVie disagrees with any amount set
forth in the Deferred AbbVie Business Report, AbbVie shall give Notice to Abbott
within thirty (30) days of receipt of the Deferred AbbVie Business Report
stating the specific reasons for its disagreement. If Abbott and AbbVie are
unable to resolve any disagreement, the disagreement shall be resolved pursuant
to the procedures set forth in Section 2.07(d) and Section 2.07(e).

 

Section 2.05.                          Aggregate Net Amount.

 

(a)                                 Subject to Section 2.07 and Section 2.08, if
on a monthly basis during the International Operations Transition Period, in
connection with the operation of the Deferred AbbVie Local Businesses during
such period:

 

(i)                                     the Aggregate Net Amount is a positive
number, Abbott (on behalf of all Abbott Local Entities) shall remit to AbbVie
the Aggregate Net Amount derived from the operation of the Deferred AbbVie Local
Business by all of the Abbott Local Entities; or

 

(ii)                                  the Aggregate Net Amount is a negative
number, AbbVie shall remit to Abbott the Aggregate Net Amount advanced for the
operation of the Deferred AbbVie Local Business by all of the Abbott Local
Entities.

 

(b)                                 The Aggregate Net Amount shall be calculated
in accordance with the principles set forth on Schedule 2.05(b).

 

Section 2.06.                          Services Affiliates.

 

(a)                                 Not later than the fifteenth (15th) day of
each calendar month during the International Operations Transition Period, and,
in the calendar month immediately following the last calendar month of the
International Operations Transition Period if the results of all operations of
the Deferred AbbVie Local Business prior to the expiration of the International
Operations Transition Period have not been included in the Aggregate Net Amount
for a prior calendar month, each Services Affiliate for whom a Local Closing has
not occurred, or for whom a Local Closing has occurred but for whom the results
of all operations of the Deferred AbbVie Local Business prior to such Local
Closing have not been included in the Aggregate Net Amount for a prior calendar
month, shall prepare and deliver to the applicable Affiliate of AbbVie an
invoice setting forth the following:

 

(i)                                     the total costs and expenses incurred by
such Services Affiliate to operate the Deferred AbbVie Local Business for the
prior calendar month (the “AbbVie Business Expenses”); and

 

(ii)                                  the amount of the mark-up of the costs and
expenses in (i) (each a “Mark-Up Fee”).

 

9

--------------------------------------------------------------------------------


 

(b)                                 The applicable Affiliate of AbbVie, shall,
pursuant to the terms of the applicable promotional and other services agreement
entered into between such Affiliate of AbbVie and each Services Affiliate, pay
to the applicable Services Affiliate the amount invoiced pursuant to
Section 2.06(a) within forty-five (45) days from the date of the invoice by wire
transfer (or such other timing or method of payment as may be agreed pursuant to
the terms of the applicable promotional and other services agreement between the
applicable Affiliate of AbbVie and the applicable Services Affiliate).

 

Section 2.07.                          Reporting; Disputes; Aggregate Net Amount
Payment Mechanics.

 

(a)                                 Not later than the eleventh (11th) Business
Day of each calendar month during the International Operations Transition
Period, and, in the calendar month immediately following the last calendar month
of the International Operations Transition Period if the results of all
operations of each Deferred AbbVie Local Business prior to the expiration of the
International Operations Transition Period have not been included in the
Aggregate Net Amount for a prior calendar month, Abbott shall prepare and
deliver to AbbVie in writing, for each Abbott Local Entity for whom a Local
Closing has not occurred, or for whom a Local Closing has occurred but for whom
the results of all operations of the Deferred AbbVie Local Business prior to
such Local Closing have not been included in the Aggregate Net Amount for a
prior calendar month, in each case attributable to the Deferred AbbVie Local
Business operated by the applicable Abbott Local Entity for the prior calendar
month, each of the following:

 

(i)                                     a profit and loss statement, a balance
sheet, and a cash flow statement (prepared using the indirect method); and

 

(ii)                                  a report (each, a “Report”) setting forth:

 

(1)                 the Aggregate Net Amount;

 

(2)                 the Monthly Cash Increase or the Monthly Cash Decrease, as
applicable, for each Local Buy-Sell Entity;

 

(3)                 the Aggregate Monthly Cash Increase and the Aggregate
Monthly Cash Decrease;

 

(4)                 the Mark-Up Fee, the AbbVie Business Expenses and the Abbott
Mark-Up Amount for each Services Affiliate; and

 

(5)                 the Aggregate Mark-Up Fee and the Aggregate AbbVie Business
Expenses.

 

Each profit and loss statement, balance sheet, cash flow statement and Report
shall be prepared in accordance with the principles set forth on Schedule
2.05(b) and, to the extent not inconsistent with such principles, in accordance
with GAAP applied on a basis consistent with the AbbVie Pro Forma Balance Sheet,
Abbott’s historical accounting policies, procedures and conventions, and with
the same level of detail as used by Abbott in the preparation of Abbott’s
monthly financial reporting package and the standard financial reports used by
Abbott on the Distribution Date. Each profit and loss statement, balance sheet
and cash

 

10

--------------------------------------------------------------------------------


 

flow statement shall include amounts specifically identifiable to the Deferred
AbbVie Local Business segregated in unique AbbVie accounts within the Abbott
Local Entity’s financial systems.

 

(b)                                 Within seven (7) days after the delivery of
each Report, AbbVie shall deliver to Abbott a Notice in which AbbVie shall
either:

 

(i)                                     agree in writing with the Aggregate Net
Amount, in which case such calculation shall, subject to Section 2.07(d) and
Section 2.07(e) (as each relates to an Adjustment Dispute Notice),
Section 2.07(f) and Section 2.07(g), be final and binding on the Parties; or

 

(ii)                                  dispute the Aggregate Net Amount (or a
component thereof) by delivering to Abbott a Notice (a “Dispute Notice”) setting
forth in reasonable detail the basis for such dispute and certifying that such
disputed Aggregate Net Amount (or a component thereof) is being disputed in good
faith.

 

For purposes of this Section 2.07(b), AbbVie may only deliver a Dispute Notice
on the basis that Abbott’s calculation of the Aggregate Net Amount (or a
component thereof):  (1) was not in accordance with the principles set forth on
Schedule 2.05(b); (2) was not in accordance with, to the extent not inconsistent
with the principles set forth on Schedule 2.05(b), GAAP applied on a basis
consistent with the AbbVie Pro Forma Balance Sheet; or (3) contains mathematical
errors in its calculation.

 

(c)                                  If AbbVie fails to take either of the
foregoing actions within ten (10) days after delivery of the Report, then AbbVie
shall be deemed to have irrevocably accepted the Aggregate Net Amount, in which
case, the Aggregate Net Amount shall, subject to Section 2.07(d) and
Section 2.07(e) (as each relates to an Adjustment Dispute Notice),
Section 2.07(f) and Section 2.07(g), be final and binding on the Parties.

 

(d)                                 If AbbVie timely delivers a Dispute Notice
to Abbott, either Party timely delivers an Adjustment Dispute Notice to the
other Party pursuant to Section 2.07(f), or there is otherwise a dispute between
the Parties with respect to the matters set forth in Section 2.04(b) or
Section 3.04(b), then Abbott and AbbVie shall attempt in good faith, for a
period of thirty (30) days, to resolve the dispute between the Parties. Any
resolution by Abbott and AbbVie during such thirty (30) day period as to any
items in dispute shall be final and binding on the Parties.  If Abbott and
AbbVie do not resolve all such items in dispute by the end of such thirty (30)
day period, then Abbott and AbbVie shall engage a mutually agreeable independent
accounting firm of recognized national standing, which firm is not the regular
auditing firm of either Abbott or AbbVie, and shall submit to such independent
accounting firm the remaining items in dispute (the “Unresolved Disputes”) for
resolution. If Abbott and AbbVie are unable to jointly select such independent
accounting firm within fifteen (15) days after such thirty (30) day period,
Abbott, on the one hand, and AbbVie, on the other hand, shall each select an
independent accounting firm of recognized national standing in the United States
of America and each such selected accounting firm shall select a third
independent accounting firm of recognized national standing, which firm is not
the regular auditing firm of either Abbott or AbbVie; provided, however, that if
either Abbott, on the one hand, or AbbVie, on the other hand, fail to select
such

 

11

--------------------------------------------------------------------------------


 

independent accounting firm during such fifteen (15) day period, then the
Parties agree that the independent accounting firm selected by the other Party
shall be the independent accounting firm selected by the Parties for purposes of
this Section 2.07 (such selected independent accounting firm, whether pursuant
to this sentence or the preceding sentence, the “Independent Accounting Firm”). 
The Independent Accounting Firm shall act as an accounting expert, but not as an
arbitrator, to determine based solely on the provisions of this Section 2.07 (or
Section 2.04(b) or Section 3.04(b), as applicable) and the presentations by
Abbott and AbbVie, and not by independent review, only the Unresolved Disputes
and only as to whether such amounts were arrived at in conformity with
Section 2.07 and Schedule 2.05(b) (or Section 2.04(b) or Section 3.04(b), as
applicable). Abbott and AbbVie shall instruct the Independent Accounting Firm to
render its determination with respect to the Unresolved Disputes in a written
report that specifies the conclusions of the Independent Accounting Firm as to
each Unresolved Dispute. Abbott and AbbVie shall each use their commercially
reasonable efforts to cause the Independent Accounting Firm to render its
determination within ten (10) days after referral of the Unresolved Disputes to
such firm or as soon thereafter as reasonably practicable.  The Independent
Accounting Firm’s determination as set forth in its report shall be final and
binding on the Parties. The fees and expenses of the Independent Accounting Firm
shall be shared by Abbott and AbbVie in inverse proportion to the relative
amounts of the amount in dispute determined to be for the account of Abbott and
AbbVie, respectively.

 

(e)                                  For purposes of complying with this
Section 2.07, Abbott and AbbVie shall furnish to each other and to the
Independent Accounting Firm such work papers and other documents and information
relating to the Unresolved Dispute as the Independent Accounting Firm may
request and are available to that Party (or its independent public accountants)
and shall be afforded the opportunity to present to the Independent Accounting
Firm any material related to the Unresolved Dispute and to discuss any items
relating to the Unresolved Dispute with the Independent Accounting Firm. The
Parties shall require that the Independent Accounting Firm enter into a
reasonable engagement letter and customary confidentiality agreement with
respect to the work papers and other documents and information provided to the
Independent Accounting Firm pursuant to this Section 2.07.

 

(f)                                   (i)  Within sixty (60) days after the
expiration of the ten (10) day period set forth in Section 2.07(b), either Party
may deliver to the other Party a Notice (an “Adjustment Notice”) in which such
Party disputes the Aggregate Net Amount (or a component thereof) previously
determined and agreed upon pursuant to Section 2.07(b) or Section 2.07(c), which
such Adjustment Notice shall set forth in reasonable detail the basis for such
dispute and certifying that such dispute and the resulting proposed adjustment
to the Aggregate Net Amount is being disputed in good faith. Any dispute
included in a Dispute Notice delivered by AbbVie to Abbott pursuant to
Section 2.07(b) that is either (i) resolved between the Parties pursuant to
Section 2.07(d) or (ii) determined by the Independent Accounting Firm pursuant
to Section 2.07(d) as an Unresolved Dispute may not, in either case, be included
as an item in any Adjustment Notice.

 

(ii)  Within twenty (20) days after the delivery of any Adjustment Notice, the
Party receiving the Adjustment Notice shall either:

 

12

--------------------------------------------------------------------------------


 

(1)  agree in writing with the proposed adjustment to the Aggregate Net Amount,
in which case such adjustment shall be final and binding on the Parties; or

 

(2)  dispute the proposed adjustment to the Aggregate Net Amount (or a component
thereof) by delivering to the Party who issued the Adjustment Notice a Notice
(an “Adjustment Dispute Notice”) setting forth in reasonable detail the basis
for such dispute and certifying that such dispute with respect to the proposed
adjustment to the Aggregate Net Amount (or a component thereof) is being
disputed in good faith.

 

For purposes of this Section 2.07(f), a Party may only deliver an Adjustment
Notice or an Adjustment Dispute Notice on the basis that the calculation of the
Aggregate Net Amount (or a component thereof) previously determined and agreed
upon pursuant to Section 2.07(b) or Section 2.07(c), or the proposed adjustment
thereto, as applicable: (x) was not in accordance with the principles set forth
on Schedule 2.05(b); (y) was not in accordance with, to the extent not
inconsistent with the principles set forth on Schedule 2.05(b), GAAP applied on
a basis consistent with the AbbVie Pro Forma Balance Sheet; or (z) contains
mathematical errors in its calculation.

 

(g)                                  If the Party receiving an Adjustment Notice
fails to take either of the foregoing actions within twenty (20) days after
delivery of such Adjustment Notice, then such Party shall be deemed to have
irrevocably accepted the proposed adjustment to the Aggregate Net Amount, in
which case, such adjustment to the Aggregate Net Amount shall be final and
binding on the Parties.

 

(h)                                 (i)  Not later than three (3) days following
determination of the Aggregate Net Amount (other than with respect to the
portion of the Aggregate Net Amount subject to an Unresolved Dispute): (A) if
the Aggregate Net Amount (other than with respect to the portion of the
Aggregate Net Amount subject to an Unresolved Dispute) is a positive number,
AbbVie shall deliver a settlement statement to Abbott stating the Aggregate Net
Amount (excluding the portion of the Aggregate Net Amount subject to an
Unresolved Dispute); and (B) if the Aggregate Net Amount (other than with
respect to the portion of the Aggregate Net Amount subject to an Unresolved
Dispute) is a negative number, Abbott shall deliver a settlement statement to
AbbVie stating the Aggregate Net Amount (excluding the portion of the Aggregate
Net Amount subject to an Unresolved Dispute).

 

(ii)  Not later than three (3) days following the Independent Accounting Firm’s
determination of any Unresolved Dispute: (1) if the determination of the
Independent Accounting Firm results in an increase to the Aggregate Net Amount
that was subject to such Unresolved Dispute, AbbVie shall deliver a settlement
statement to Abbott stating the amount of such increase, and (2) if the
determination of the Independent Accounting Firm results in a decrease to the
Aggregate Net Amount that was subject to such Unresolved Dispute, Abbott shall
deliver a settlement statement to AbbVie stating the amount of such decrease.

 

(iii)  Not later than three (3) days following determination of any adjustment
to the Aggregate Net Amount previously determined and agreed upon pursuant to
Section 2.07(b) or Section 2.07(c): (A) if the adjustment to the Aggregate Net
Amount results in an Aggregate Net Amount that is greater than the Aggregate Net
Amount previously determined

 

13

--------------------------------------------------------------------------------


 

and agreed upon pursuant to Section 2.07(b) or Section 2.07(c), AbbVie shall
deliver a settlement statement to Abbott stating the amount of the adjustment;
and (B) if the adjustment to the Aggregate Net Amount results in an Aggregate
Net Amount that is less than the Aggregate Net Amount previously determined and
agreed upon pursuant to Section 2.07(b) or Section 2.07(c), Abbott shall deliver
a settlement statement to AbbVie stating the amount of the adjustment.

 

(iv)  Abbott or AbbVie, as applicable, shall pay the amount stated on all
settlement statements by wire transfer (or such other method of payment as may
be agreed between the Parties) in US Dollars no later than the earlier of
(1) five (5) days from the date of the applicable settlement statement, or
(2) the last day of the calendar month in which the applicable settlement
statement was delivered that banks in Chicago, Illinois, United States are open
for business.

 

The Parties shall use their commercially reasonable efforts, and shall
co-operate in good faith, to ensure that the Aggregate Net Amount is paid by
Abbott Luxembourg or AbbVie Luxembourg, as applicable, within the same calendar
month as the Report setting forth such Aggregate Net Amount is prepared and
delivered by Abbott Luxembourg to AbbVie Luxembourg pursuant to
Section 2.07(a)(ii).

 

Section 2.08.                          Late Payments.  Any amount not paid when
due pursuant to this Agreement (and any amounts billed or otherwise invoiced or
demanded and properly payable that are not paid within sixty (60) days of the
date of such bill, invoice or other demand) shall accrue interest at a rate per
annum equal to the Prime Rate plus two percent (2%), or the maximum legal rate,
whichever is lower.

 

Section 2.09.                          Accounting Calendar.  AbbVie acknowledges
that it has received a copy of Abbott’s internal accounting calendar for 2013
from Abbott. Prior to the commencement of each subsequent Abbott internal
accounting calendar year during the International Operations Transition Period,
Abbott shall make available to AbbVie a copy of Abbott’s internal accounting
calendar for such Abbott internal accounting calendar year.

 

Section 2.10.                          Disclaimer of Representations and
Warranties.

 

(a)                                 EACH OF ABBOTT (ON BEHALF OF ITSELF AND EACH
OF ITS SUBSIDIARIES) AND ABBVIE (ON BEHALF OF ITSELF AND EACH OF ITS
SUBSIDIARIES) UNDERSTANDS AND AGREES THAT, EXCEPT AS EXPRESSLY SET FORTH HEREIN,
NO PARTY TO THIS AGREEMENT OR OTHERWISE, IS (X): REPRESENTING OR WARRANTING TO
ANY OTHER PARTY HERETO IN ANY WAY AS TO (I) THE ASSETS, BUSINESSES OR
LIABILITIES TRANSFERRED OR ASSUMED AS CONTEMPLATED HEREBY; (II) ANY APPROVALS OR
NOTIFICATIONS REQUIRED IN CONNECTION HEREWITH; (III) THE VALUE OR FREEDOM FROM
ANY SECURITY INTERESTS OF, OR ANY OTHER MATTER CONCERNING, ANY ASSETS OF SUCH
PARTY; (IV) THE ABSENCE OF ANY DEFENSES TO OR RIGHT OF SETOFF AGAINST OR FREEDOM
FROM COUNTERCLAIM WITH RESPECT TO ANY PROCEEDING OR OTHER ASSET, INCLUDING ANY
ACCOUNTS RECEIVABLE, OF EITHER PARTY; OR (V) THE LEGAL SUFFICIENCY OF ANY
CONVEYANCE AND ASSUMPTION

 

14

--------------------------------------------------------------------------------


 

INSTRUMENTS TO CONVEY TITLE TO ANY ASSET OR THING OF VALUE UPON THE EXECUTION,
DELIVERY AND FILING OF SUCH CONVEYANCE AND ASSUMPTION INSTRUMENTS: OR (Y) IS
MAKING ANY OTHER REPRESENTATIONS OR GRANTING ANY WARRANTIES, EXPRESS OR IMPLIED,
EITHER IN FACT OR BY OPERATION OF LAW, BY STATUTE OR OTHERWISE. EXCEPT AS
MAY EXPRESSLY BE SET FORTH IN THIS AGREEMENT, ALL SUCH ASSETS ARE BEING
TRANSFERRED ON AN “AS IS,” “WHERE IS” BASIS (AND, IN THE CASE OF ANY REAL
PROPERTY, BY MEANS OF A QUITCLAIM OR SIMILAR FORM DEED OR CONVEYANCE) AND THE
RESPECTIVE TRANSFEREES SHALL BEAR THE ECONOMIC AND LEGAL RISKS THAT (A) ANY
CONVEYANCE AND ASSUMPTION INSTRUMENT MAY PROVE TO BE INSUFFICIENT TO VEST IN THE
TRANSFEREE GOOD AND MARKETABLE TITLE, FREE AND CLEAR OF ALL SECURITY INTERESTS;
AND (B) ANY NECESSARY CONSENTS ARE NOT OBTAINED OR THAT ANY REQUIREMENTS OF
LAWS, AGREEMENTS, SECURITY INTERESTS OR JUDGMENTS ARE NOT COMPLIED WITH.

 

(b)                                 (i) EXCEPT AS EXPRESSLY PROVIDED IN THIS
AGREEMENT, EACH PARTY ACKNOWLEDGES AND AGREES THAT ALL SERVICES AND PRODUCTS ARE
PROVIDED ON AN “AS-IS” BASIS, THAT EACH PARTY ASSUMES ALL RISK AND LIABILITY
ARISING FROM OR RELATING TO ITS USE OF AND RELIANCE UPON THE SERVICES, AND THAT
EACH PARTY MAKES NO WARRANTIES, EXPRESS OR IMPLIED, WITH RESPECT TO THE SERVICES
AND PRODUCTS, AND HEREBY DISCLAIMS ANY REPRESENTATION OR WARRANTY OF
MERCHANTABILITY, FITNESS FOR ANY PARTICULAR PURPOSE, NON-INFRINGEMENT OR ANY
OTHER WARRANTY WHATSOEVER; and (ii) notwithstanding anything to the contrary
herein, Abbott and the Abbott Local Entities shall have no obligation to AbbVie
or the AbbVie Local Entities for any Liabilities relating to, arising out of, or
resulting from the performance of their respective obligations pursuant to this
Agreement except to the extent that such Liabilities relate to, arise out of, or
result from (1) gross negligence, willful misconduct or fraud of Abbott or an
Abbott Local Entity or (2) any payment obligation of Abbott or any Abbott Local
Entity pursuant to this Agreement.

 

(c)                                  Each of Abbott (on behalf of itself and
each of the Abbott Local Entities) and AbbVie (on behalf of itself and each of
the AbbVie Local Entities) further understands and agrees that if the disclaimer
of express or implied representations and warranties contained in this
Section 2.10 is held unenforceable or is unavailable for any reason under the
Laws of any jurisdiction outside the United States or if, under the Laws of a
jurisdiction outside the United States, both Abbott or any of the Local Abbott
Entities, on the one hand, and AbbVie or any of the Local AbbVie Entities, on
the other hand, are jointly or severally liable for any Liability of the
Deferred AbbVie Local Business or any other Liability of the Abbott Local
Entity, respectively, then, the Parties intend that, notwithstanding any
provision to the contrary under the Laws of such foreign jurisdictions, the
provisions of this Agreement (including the disclaimer of all representations
and warranties, allocation of Liabilities among the Parties and their respective
Subsidiaries, releases, indemnification and contribution of Liabilities) shall
prevail for any and all purposes among the Parties and, the Abbott Local
Entities and the AbbVie Local Entities, as applicable.

 

15

--------------------------------------------------------------------------------


 

ARTICLE III

 

TRANSFER OF DEFERRED ABBVIE LOCAL BUSINESSES

 

Section 3.01.                          General.  With respect to the Deferred
AbbVie Local Business of each Abbott Local Entity, on or before the end of the
International Operations Transition Period: (a) AbbVie or an AbbVie Local Entity
shall obtain legal title to the Assets and the Liabilities of such Deferred
AbbVie Local Business from such Abbott Local Entity; (b) AbbVie shall elect that
such Assets and Liabilities of such Deferred AbbVie Local Business be
transferred to a distributor; or (c) at the request of AbbVie before the date
that is ninety (90) days prior to the end of the International Operations
Transition Period, or in accordance with Section 3.05(b) and Section 3.05(c),
the applicable Abbott Local Entity shall sell to a Third Party or wind-down the
Assets and the Liabilities of such Deferred AbbVie Local Business (each of (a),
(b) and (c), a “Local Closing”). AbbVie shall be entitled to initiate a Local
Closing by providing Abbott at least ninety (90) days prior Notice of the
anticipated date of consummation of such Local Closing; provided, however, that,
except with respect to a Local Closing pursuant to Section 3.05, the actual
closing date for any Local Closing shall be mutually agreed upon in advance
between Abbott and AbbVie (the “Local Closing Date”).

 

Section 3.02.                          Transfer to AbbVie Local Entity.

 

(a)                                 If AbbVie initiates a Local Closing and
elects to exercise its right to obtain legal title to the Assets and the
Liabilities of the Deferred AbbVie Local Business from an Abbott Local Entity,
such right shall be transferred by AbbVie to a duly formed AbbVie Local Entity. 
At such Local Closing, the Abbott Local Entity holding legal title to the Assets
and Liabilities of the applicable Deferred AbbVie Local Business shall sell,
transfer, convey and deliver to the applicable AbbVie Local Entity, and the
applicable AbbVie Local Entity shall purchase and accept delivery of, all such
Assets and the applicable AbbVie Local Entity shall accept, assume and agree
faithfully to perform, discharge and fulfill all such Liabilities in exchange
for a purchase price equal to the fair market value of such Deferred Local
AbbVie Business as of the Local Closing Date. The Conveyance and Assumption
Instruments for a Local Closing shall be substantially in the same form as those
used by the Parties or their respective Subsidiaries, as applicable, in
connection with the contribution, assignment, transfer, conveyance and delivery
of the Assets and the transfer of the Liabilities of the AbbVie Business prior
to the Distribution Date.

 

(b)                                 Subject to Section 3.04, no later than
fifteen (15) days (or such lesser number of days as mutually agreed in writing
by the Parties) prior to the Local Closing Date pursuant to Section 3.02(a),
Abbott shall deliver to AbbVie and the applicable AbbVie Local Entity a report
prepared by an internationally recognized public accounting firm setting forth
the fair market value for the applicable Deferred AbbVie Local Business in
accordance with the valuation methodologies applied by such an internationally
recognized public accounting firm in connection with the contribution,
assignment, transfer, conveyance and delivery of the Assets and the transfer of
the Liabilities for the applicable AbbVie Business prior to the Distribution
Date.

 

16

--------------------------------------------------------------------------------

 

(c)                                  If applicable Law permits an Affiliate of
the applicable AbbVie Local Entity to pay the purchase price (whether to an
Affiliate of the applicable Abbott Local Entity or the applicable Abbott Local
Entity), then AbbVie may elect to pay the purchase price plus any applicable
Conveyance Taxes on behalf of the applicable AbbVie Local Entity to the
applicable Abbott Local Entity or Abbott, as elected by Abbott pursuant to the
following sentence.  If applicable Law permits an Affiliate of the applicable
Abbott Local Entity to receive the purchase price on behalf of the applicable
Abbott Local Entity, then Abbott may elect to receive the purchase price plus
any applicable Conveyance Taxes on behalf of the applicable Abbott Local
Entity.  The purchase price plus any applicable Conveyance Taxes shall be paid
by or on behalf of the AbbVie Local Entity to the Abbott Local Entity or Abbott
on the applicable Local Closing Date in accordance with payment instructions to
be provided in writing by Abbott.  If paid by the applicable AbbVie Local
Entity, the purchase price plus any applicable Conveyance Taxes shall be paid at
the election of Abbott in US Dollars or the local currency of the jurisdiction
in which the applicable Abbott Local Entity selling the Assets and the
Liabilities of the Deferred AbbVie Local Business has its principal place of
business (“Local Currency”) by converting the applicable US Dollar amount to
Local Currency using the Exchange Rate published two (2) days prior to the
applicable Local Closing Date.  If paid by AbbVie, the purchase price plus any
applicable Conveyance Taxes shall be paid in US Dollars. For purposes of this
Section 3.02(c), the amount of applicable Conveyance Taxes to be paid by AbbVie
or the AbbVie Local Entity to Abbott or the Abbott Local Entity, as the case may
be, shall be limited to those Conveyance Taxes for which AbbVie or its
Subsidiaries is responsible under the Tax Sharing Agreement.

 

Section 3.03.                          Transfer to Distributor.

 

(a)                                 If AbbVie initiates a Local Closing and
elects to exercise its right to appoint a distributor to operate the Deferred
Local AbbVie Business such right may be transferred by AbbVie to an Affiliate of
AbbVie. At such Local Closing, the Abbott Local Entity holding legal title to
the Assets and Liabilities of the applicable Deferred AbbVie Local Business
shall sell, transfer, convey and deliver to the applicable distributor, and the
applicable distributor shall purchase and accept delivery of, all such Assets
and the applicable distributor shall accept, assume and agree faithfully to
perform, discharge and fulfill all such Liabilities in exchange for a purchase
price equal to the fair market value of such Deferred Local AbbVie Business as
of the Local Closing Date, or, to the extent that not all of the Assets and
Liabilities of the Deferred Local AbbVie Business are to be acquired by the
distributor, the fair market value of the applicable Assets and Liabilities as
of the Local Closing Date. If any distributor requires that the applicable
Abbott Local Entity indemnify such distributor in connection with the purchase
of the applicable Assets and the assumption of the applicable Liabilities of the
Deferred Local AbbVie Business, then AbbVie shall indemnify the applicable
Abbott Local Entity for any actions or claims brought against such Abbott Local
Entity by the distributor pursuant to such indemnification, provided, however,
that the applicable Abbott Local Entity shall (i) not provide any
indemnification to any distributor without the prior written consent of AbbVie;
and (ii) shall use commercially reasonable efforts limit the scope of any such
indemnification.

 

(b)                                 Subject to Section 3.04, no later than
fifteen (15) days (or such lesser number of days as mutually agreed in writing
by the Parties) prior to the Local Closing Date, Abbott shall deliver to AbbVie
and the applicable distributor a report prepared by an internationally
recognized public accounting firm setting forth the fair market value for the

 

17

--------------------------------------------------------------------------------


 

applicable Deferred AbbVie Local Business as of the Local Closing Date, or, to
the extent that not all of the Assets and Liabilities of the Deferred Local
AbbVie Business are to be acquired by the distributor, the fair market value of
the applicable Assets and Liabilities as of the Local Closing Date.

 

(c)                                  The purchase price plus any applicable
Conveyance Taxes shall be paid by or on behalf of the distributor to the Abbott
Local Entity on the applicable Local Closing Date in accordance with payment
instructions to be provided in writing by the applicable Abbott Local Entity. 
The purchase price plus any applicable Conveyance Taxes shall be paid by or on
behalf of the distributor in US Dollars or in Local Currency converted from the
US Dollar amount using the Exchange Rate published two (2) days prior to the
applicable Local Closing Date.

 

(d)                                 If AbbVie initiates a Local Closing and
reaches a mutual agreement with an Abbott Local Entity that such Abbott Local
Entity shall be appointed as the distributor to operate the applicable Deferred
Local AbbVie Business pursuant to a separate customary distribution agreement
and for a period extending beyond the International Operations Transition
Period, then Abbott shall acquire such right from AbbVie in exchange for a
purchase price equal to the fair market value of such Deferred Local AbbVie
Business as of the Local Closing Date, or, to the extent that not all of the
Assets and Liabilities of the Deferred Local AbbVie Business are to be acquired
by the Abbott Local Entity distributor, the fair market value of the applicable
Assets and Liabilities as of the Local Closing Date. At such Local Closing, the
Abbott Local Entity holding legal title to the Assets and Liabilities of the
applicable Deferred AbbVie Local Business shall be appointed as the distributor
to operate the applicable Deferred Local AbbVie Business pursuant to an
agreement other than this Agreement, the Local Abbott Entity shall retain title
to such Assets and the Local Abbott Entity shall faithfully perform, discharge
and fulfill all such Liabilities in exchange for its appointment as distributor
of such Deferred Local AbbVie Business. The purchase price shall be paid by
Abbott to AbbVie on the applicable Local Closing Date in accordance with payment
instructions to be provided in writing by AbbVie.  The purchase price shall be
paid by Abbott in US Dollars converted from the Local Currency using the
Exchange Rate published two (2) days prior to the applicable Local Closing Date.

 

(e)                                  If the distributor is either a Third Party
or an Abbott Subsidiary and such distributor fails to reach an agreement with
AbbVie to acquire all Assets, and assume all Liabilities, of a Deferred Local
AbbVie Business, Abbott shall proceed to take such actions in accordance with
Section 3.05 as are reasonably necessary to; (i) sell to a Third Party the
remaining Assets and Liabilities of the Deferred Local AbbVie Business, or
(ii) wind-down and liquidate all of the remaining Assets and pay all of the
remaining Liabilities of such Deferred AbbVie Local Business which are not
acquired or assumed (as applicable) by the distributor.

 

Section 3.04.                          Deferred AbbVie Balance Sheet.  In the
event of a Local Closing under Section 3.02 or Section 3.03:

 

(a)                                 not later than sixty (60) days (or such
lesser number of days as mutually agreed in writing by the Parties) prior to the
Local Closing Date, Abbott shall prepare and deliver to AbbVie a pro forma
balance sheet (the “Deferred AbbVie Balance Sheet”) setting forth the Assets and
Liabilities of the Deferred AbbVie Local Business held by applicable Abbott
Local Entity as at the last day of Abbott’s most recent financial quarter. The
Deferred AbbVie Balance

 

18

--------------------------------------------------------------------------------


 

Sheet shall be prepared in accordance with generally accepted accounting
principles of the jurisdiction in which the applicable Abbott Local Entity
selling the Assets and the Liabilities of the Deferred AbbVie Local Business has
its principal place of business, applied on a basis consistent with the AbbVie
Pro Forma Balance Sheet and with the same level of detail as used by Abbott in
the preparation of Abbott’s monthly financial reporting package and the standard
financial reports used by Abbott on the Distribution Date; and

 

(b)                                 if AbbVie disagrees with any amount set
forth in the Deferred AbbVie Balance Sheet, AbbVie shall provide Notice to
Abbott within ten (10) days of receipt of such Deferred AbbVie Balance Sheet
stating the specific reasons for its disagreement.  If Abbott and AbbVie are
unable to resolve any disagreement, the disagreement shall be resolved pursuant
to the procedures set forth in Section 2.07(d) and Section 2.07(e).

 

Section 3.05.                          Sale or Wind-Down.

 

(a)                                 If, before the date that is ninety (90) days
prior to the end of the International Operations Transition Period, AbbVie
initiates a Local Closing and requests that Abbott or the applicable Abbott
Local Entity sell to a Third Party one or more of the Assets and Liabilities of
a Deferred AbbVie Local Business or wind-down a Deferred AbbVie Local Business,
then the following shall apply:

 

(i)                                     Abbott or the applicable Abbott Local
Entity shall proceed to make such commercially reasonable efforts in order to
sell to a Third Party one or more of the Assets and Liabilities of the
applicable Deferred AbbVie Local Business or wind-down the applicable Deferred
AbbVie Local Business and liquidate all of the remaining Assets and pay all of
the remaining AbbVie Liabilities of such applicable Deferred AbbVie Local
Business; and

 

(ii)                                  AbbVie shall make such commercially
reasonable efforts, and shall co-operate in good faith, to assist Abbott or the
applicable Abbott Local Entity with such sale or wind-down for the applicable
Deferred AbbVie Local Business.

 

(b)                                 If a Local Closing has not taken place
pursuant to Section 3.02, Section 3.03 or Section 3.05(a) for any Abbott Local
Entity on or before the date that is ninety (90) days prior to the end of the
International Operations Transition Period, Abbott shall deliver to AbbVie a
Notice setting forth (i) the name of the Abbott Local Entity or Abbott Local
Entities holding any remaining Deferred AbbVie Local Business; (ii) the
estimated fair market value of each such remaining Deferred AbbVie Local
Business; and (iii) the nature of all Assets and Liabilities of each such
remaining Deferred AbbVie Local Business.

 

(c)                                  If AbbVie has not delivered Abbott a Notice
within ten (10) days of receiving the Notice from Abbott pursuant to
Section 3.05(b) that it desires to acquire the Assets and the Liabilities of
each such remaining Deferred AbbVie Local Business, then the following shall
apply:

 

(i)                                     Abbott or the applicable Abbott Local
Entity shall proceed to make such commercially reasonable efforts in order to
sell to a Third Party one or more of the Assets and Liabilities of each
applicable Deferred AbbVie Local Business or wind-down each Deferred

 

19

--------------------------------------------------------------------------------


 

AbbVie Local Business and liquidate all of the remaining Assets and pay all of
the remaining AbbVie Liabilities of each such Deferred AbbVie Local Business;

 

(ii)                                  AbbVie shall make such commercially
reasonable efforts, and shall co-operate in good faith, to assist Abbott or the
applicable Abbott Local Entity with such sale or wind-down for each applicable
Deferred AbbVie Local Business; and

 

(iii)                               following the expiration of the
International Operations Transition Period, except as set forth in
Section 3.05(c)(i), Abbott and the Abbott Local Entities shall not have any
responsibility, Liability or obligation to AbbVie with respect to all of the
Assets and all of the Liabilities of each remaining Deferred AbbVie Local
Business.

 

Section 3.06.                          Proceeds from Local Closing.

 

(a)                                 Within five (5) days of the receipt of the
funds by Abbott or an Abbott Local Entity pursuant to Section 3.02(c),
Section 3.03(c) or Section 3.05 in connection with a Local Closing, Abbott shall
remit to AbbVie an amount equal to the Net Proceeds in accordance with payment
instructions to be provided in writing by AbbVie. The Net Proceeds shall be paid
in US Dollars converted from Local Currency using the Exchange Rate published
two (2) days prior to the applicable Local Closing Date.

 

(b)                                 “Net Proceeds” shall mean the funds received
by Abbott or the applicable Abbott Local Entity pursuant to Section 3.02(c),
Section 3.03(c) or Section 3.05 less (i) all remaining AbbVie Liabilities held
by the applicable Abbott Local Entity and the costs incurred by the applicable
Abbott Local Entity in connection with the sale or wind-down activities,
(ii) the aggregate amount of Conveyance Taxes received, if any, that are the
responsibility of AbbVie or its Subsidiaries under the Tax Sharing Agreement,
and (iii) the amount of any applicable Conveyance Taxes to be paid by a
distributor to Abbott or the applicable Abbott Local Entity in the case of a
Local Closing described in Section 3.03(a), but only to the extent that such
Conveyance Taxes would have been the responsibility of AbbVie or its
Subsidiaries under the Tax Sharing Agreement had an AbbVie Local Entity and not
the distributor acquired the Assets and Liabilities of the Deferred AbbVie Local
Business.

 

(c)                                  Within five (5) days of consummation of a
Local Closing pursuant to Section 3.02(c), Section 3.03(c) or Section 3.05, if
the Net Proceeds is a negative number, AbbVie shall pay to Abbott an amount in
full settlement of the negative Net Proceeds in accordance with payment
instructions to be provided in writing by Abbott. The Net Proceeds shall be paid
in US Dollars converted from Local Currency using the Exchange Rate published
two (2) days prior to the applicable Local Closing Date.

 

Section 3.07.                          Local Income Taxes.  Any income Taxes
(the “Local Income Tax”) incurred by the Abbott Local Entity attributable to,
resulting from, or arising out of, any gain attributable to the transfer of the
Deferred AbbVie Local Business at the Local Closing shall be reimbursed by
AbbVie to Abbott; provided that: (a) the amount of such reimbursement shall not
exceed the lesser of the applicable Income Tax Benefit and the amount of
applicable Local Income Tax; and (b) the Income Tax Benefit and the Local Income
Tax shall be determined using the highest Tax rate of the applicable Abbott
Local Entity (and not a rate determined solely

 

20

--------------------------------------------------------------------------------


 

for the Deferred AbbVie Local Business) in effect at the time of Local Closing.
In the case of any loss incurred by the Abbott Local Entity attributable to,
resulting from, or arising out of, the transfer of the Deferred AbbVie Local
Business at the Local Closing, Abbott shall pay to AbbVie the amount of the
Income Tax Benefit realized by the Local Abbott Entity from such loss; provided
that, the amount of the Income Tax Benefit of the loss shall be determined using
the highest Tax rate of the applicable Abbott Local Entity (and not a rate
determined solely for the Deferred AbbVie Local Business) in effect for the
calendar year of the Local Closing. Any amount due under this Section 3.07 shall
be paid in US Dollars within thirty (30) days of the filing of the relevant
income Tax Return by the Local Abbott Entity that includes the Local Closing
using the applicable Average Rate at the time such payment is made.

 

ARTICLE IV

 

TERM

 

Section 4.01.                          Term.  This Agreement shall become
effective at the Effective Time and shall remain in effect for a term expiring
on the earlier of (i) the date of the consummation of the last Local Closing for
the applicable Abbott Local Entity and (ii) the second (2nd) anniversary of the
Distribution Date (the “Final Closing Date”).

 

Section 4.02.                          Survival.  The provisions of
Section 2.06, Section 2.07, Section 2.08, Section 2.10, Section 3.03(e),
Section 3.05, Section 3.06, this Section 4.02, Article V and Article VI of this
Agreement, any outstanding payment obligations under Article II and any
outstanding payment and wind down obligations under Article III shall survive
the termination of this Agreement and shall remain in full force and effect
thereafter.

 

ARTICLE V

 

DISPUTE RESOLUTION

 

Section 5.01.                          Dispute Resolution.  Other than as set
forth in Section 2.07, in the event of any controversy, dispute or claim (a
“Dispute”) arising out of or relating to either Party’s rights or obligations
under this Agreement (whether arising in contract, tort or otherwise) or
otherwise arising out of or relating in any way to this Agreement (including the
interpretation or validity of this Agreement), such Dispute shall be resolved in
accordance with the dispute resolution process referred to in Section 7.01 to
the Separation and Distribution Agreement.

 

Section 5.02.                          Continuation of Commitments.  Unless
otherwise agreed in writing, the Parties shall, and shall cause their respective
Subsidiaries to, continue to honor all commitments under this Agreement to the
extent required by this Agreement during the course of dispute resolution
pursuant to the provisions of this Article V with respect to all matters related
to such Dispute.

 

21

--------------------------------------------------------------------------------


 

ARTICLE VI

 

MISCELLANEOUS

 

Section 6.01.                          Confidentiality.

 

(a)                                 Confidentiality.  From and after the
Effective Time, subject to Section 6.02 and except as contemplated by or
otherwise provided in this Agreement, Abbott, on behalf of itself and each of
the Abbott Local Entities, and AbbVie, on behalf of itself and each of the
AbbVie Local Entities, agrees to hold, and to cause its respective directors,
officers, employees, agents, accountants, counsel and other advisors and
representatives (each, a “Representative”) to hold, in strict confidence, with
at least the same degree of care that applies to Abbott’s confidential and
proprietary information pursuant to policies in effect as of the Effective Time,
all confidential and proprietary information concerning the other Party (or its
business) and the other Party’s Subsidiaries (or their respective businesses)
that is either in its possession (including confidential and proprietary
information in its possession prior to the Effective Time) or furnished by the
other Party or the other Party’s Subsidiaries or their respective
Representatives at any time pursuant to this Agreement, and shall not use any
such confidential and proprietary information other than for such purposes as
may be expressly permitted hereunder, except, to the extent that such
confidential and proprietary information has been: (i) in the public domain or
generally available to the public, other than as a result of a disclosure by
such Party or any of its Subsidiaries or any of their respective Representatives
in violation of this Agreement; (ii) later lawfully acquired from other sources
by such Party or any of its Subsidiaries, which sources are not themselves bound
by a confidentiality obligation or other contractual, legal or fiduciary
obligation of confidentiality with respect to such confidential and proprietary
information; or (iii) independently developed or generated without reference to
or use of the respective proprietary or confidential information of the other
Party or any of its Subsidiaries.  If any confidential and proprietary
information of one Party or any of its Subsidiaries is disclosed to another
Party or any of its Subsidiaries in connection with providing services to such
first Party or any of its Subsidiaries under this Agreement, then such disclosed
confidential and proprietary information shall be used only as required to
perform such services.

 

(b)                                 No Release.  Each Party agrees (i) not to
release or disclose, or permit to be released or disclosed, any information
addressed in Section 6.01(a) to any other Person, except its Representatives who
need to know such information in their capacities as such, and except in
compliance with Section 6.02 and (b) to use commercially reasonable efforts to
maintain any such information in accordance with Section 6.03 of the Separation
and Distribution Agreement.

 

(c)                                  Third-Party Information; Privacy and Data
Protection Laws.  Each Party acknowledges that it and its respective
Subsidiaries may presently have and, following the Effective Time, may gain
access to or possession of confidential or proprietary information of, or
personal information relating to, Third Parties (i) that was received under
confidentiality or non-disclosure agreements entered into between such Third
Parties, on the one hand, and the other Party or the other Party’s Subsidiaries,
on the other hand, prior to the Effective Time; or (ii) that, as between the two
Parties, was originally collected by the other Party or the other Party’s
Subsidiaries and that may be subject to and protected by privacy, data
protection or other

 

22

--------------------------------------------------------------------------------


 

applicable Laws.  As provided in more detail in a data protection agreement to
be entered into between Abbott and AbbVie as of the Effective Time, each Party
agrees that it shall hold, protect and use, and shall cause its Subsidiaries and
its and their respective Representatives to hold, protect and use, in strict
confidence the confidential and proprietary information of, or personal
information relating to, Third Parties in accordance with privacy, data
protection or other applicable Laws and the terms of any agreements that were
either entered into before the Effective Time or affirmative commitments or
representations that were made before the Effective Time by, between or among
the other Party or the other Party’s Subsidiaries, on the one hand, and such
Third Parties, on the other hand.

 

Section 6.02.                          Protective Arrangements.  In the event
that either Party or any of its Affiliates is requested or required (by oral
question, interrogatories, requests for information or documents, subpoena,
civil investigative demand or similar process) by any Governmental Authority or
pursuant to applicable Law to disclose or provide any confidential or
proprietary information of the other Party that is subject to the
confidentiality provisions hereof, or to disclose or provide any Personal Data
that it processes on behalf of the other Party in accordance with the data
protection agreement to be entered into between Abbott and AbbVie as of the
Effective Time, such Party shall, unless prohibited by such request or
requirement of the applicable Governmental Authority or under applicable Law,
provide the other Party with Notice of such request or demand as promptly as
practicable under the circumstances so that such other Party shall have an
opportunity to seek an appropriate protective order, at such other Party’s own
cost and expense.  In the event that such other Party fails to receive such
appropriate protective order in a timely manner and the Party receiving the
request or demand reasonably determines that its failure to disclose or provide
such information shall actually prejudice the Party receiving the request or
demand, then the Party that received such request or demand may thereafter
disclose or provide information to the extent required by such Law (as so
advised by counsel) or by lawful process or such Governmental Authority.

 

Section 6.03.                          Counterparts; Entire Agreement; Corporate
Power; Facsimile Signatures.

 

(a)                                 Counterparts.  This Agreement may be
executed in one or more counterparts, all of which shall be considered one and
the same agreement.

 

(b)                                 Entire Agreement.  This Agreement, the
Separation and Distribution Agreement and the exhibits and schedules hereto and
thereto contain the entire agreement between the Parties with respect to the
subject matter hereof, supersede all previous agreements, negotiations,
discussions, writings, understandings, commitments and conversations with
respect to such subject matter and there are no agreements or understandings
between the Parties other than those set forth or referred to herein or therein.
It is the intention of the Parties that the Conveyance and Assumption
Instruments shall be consistent with the terms of this Agreement. In the event
of any conflict between the Conveyance and Assumption Instruments and this
Agreement, the provisions of this Agreement shall control.  The Parties agree
that the Conveyance and Assumption Instruments are not intended and shall not be
construed in any way to enhance, modify or decrease any of the rights or
obligations of Abbott, any Abbott Local Entity, AbbVie or any AbbVie Local
Entity from those contained in this Agreement.

 

23

--------------------------------------------------------------------------------


 

(c)                                  Corporate Power.  Abbott represents on
behalf of itself and, to the extent applicable, each Abbott Local Entity and
AbbVie represents on behalf of itself and, to the extent applicable, each AbbVie
Local Entity as follows:

 

(i)                                     each such Person has the requisite
corporate or other power and authority and has taken all corporate or other
action necessary in order to execute, deliver and perform this Agreement and to
consummate the transactions contemplated hereby; and

 

(ii)                                  this Agreement has been duly executed and
delivered by it and constitutes a valid and binding agreement of it enforceable
in accordance with the terms thereof.

 

(d)                                 Signatures and Delivery.  Each Party
acknowledges that it and the other Party may execute this Agreement by manual,
stamp or mechanical signature, and that delivery of an executed counterpart of a
signature page to this Agreement (whether executed by manual, stamp or
mechanical signature) by facsimile or by email in portable document format (PDF)
shall be effective as delivery of such executed counterpart of this Agreement. 
Each Party expressly adopts and confirms a stamp or mechanical signature
(regardless of whether delivered in person, by mail, by courier, by facsimile or
by email in portable document format (PDF)) made in its respective name as if it
were a manual signature delivered in person, agrees that it shall not assert
that any such signature or delivery is not adequate to bind such Party to the
same extent as if it were signed manually and delivered in person and agrees
that, at the reasonable request of the other Party at any time, it shall as
promptly as reasonably practicable cause each such Agreement to be manually
executed (any such execution to be as of the date of the initial date thereof)
and delivered in person, by mail or by courier.

 

Section 6.04.                          Governing Law.  This Agreement shall be
governed by and construed and interpreted in accordance with the Laws of the
State of Delaware, irrespective of the choice of Laws and principles of the
State of Delaware, as to all matters, including matters of validity,
construction, effect, enforceability, performance and remedies.

 

Section 6.05.                          Assignability.  This Agreement shall be
binding upon and inure to the benefit of the Parties and their respective
successors and permitted assigns; provided, however, that neither Party may
assign its rights or delegate its obligations under this Agreement without the
express prior written consent of the other Party hereto.  Notwithstanding the
foregoing, no such consent shall be required for the assignment of a Party’s
rights and obligations under this Agreement in whole in connection with a Change
of Control of a Party, so long as the resulting, surviving or transferee Person
assumes all the obligations of the relevant Party thereto by operation of Law or
pursuant to an agreement in form and substance reasonably satisfactory to the
other Party. Nothing herein is intended to, or shall be construed to, prohibit
either Party or any of its Subsidiaries from being party to or undertaking a
Change of Control.

 

Section 6.06.                          Third Party Beneficiaries.  The
provisions of this Agreement are solely for the benefit of the Parties, the
Abbott Local Entities and the AbbVie Local Entities and their respective
permitted successors and assigns, and are not intended to confer upon any Person
except the Parties, the Abbott Local Entities and the AbbVie Local Entities and
their permitted successors and assigns, any rights or remedies hereunder; and
there are no other Third Party beneficiaries of this Agreement and this
Agreement shall not provide any other Third Party with

 

24

--------------------------------------------------------------------------------


 

any remedy, claim, Liability, reimbursement, claim of action or other right in
excess of those existing without reference to this Agreement.

 

Section 6.07.                          Notices.  All Notices shall be in writing
and shall be given or made (and shall be deemed to have been duly given or made
upon receipt) by delivery in person, by overnight courier service or by
facsimile with receipt confirmed (followed by delivery of an original via
overnight courier service) or by registered or certified mail (postage prepaid,
return receipt requested) to the respective Parties at the following addresses
(or at such other address for a Party as shall be specified in a Notice):

 

If to Abbott:

 

Abbott Laboratories
100 Abbott Park Road
Abbott Park, Illinois 60064-6020
Attn:  Chief Financial Officer
Facsimile: (847) 938-6277

 

with a copy to (which shall not constitute Notice):

 

Abbott Laboratories
100 Abbott Park Road
Abbott Park, Illinois 60064-6020
Attn:  General Counsel
Facsimile: (847) 937-3966

 

If to AbbVie:

 

AbbVie Inc.
1 North Waukegan Road
North Chicago, Illinois 60064
Attn:  Chief Financial Officer
Facsimile: (847) 935-3295

 

with a copy to (which shall not constitute Notice):

 

AbbVie Inc.
1 North Waukegan Road
North Chicago, Illinois 60064
Attn:  General Counsel
Facsimile: (847) 935-3294

 

Either Party may, by Notice to the other Party, change the address to which such
Notices are to be given.

 

Section 6.08.                          Severability.  In the event that any one
or more of the terms or provisions of this Agreement or the application thereof
to any Person or circumstance is determined by a court of competent jurisdiction
to be invalid, illegal or unenforceable in any respect, such

 

25

--------------------------------------------------------------------------------


 

invalidity, illegality or unenforceability shall not affect any other term or
provision of this Agreement, or the application of such term or provision to
Persons or circumstances or in jurisdictions other than those as to which it has
been determined to be invalid, illegal or unenforceable, and the Parties shall
use their commercially reasonable efforts to substitute one or more valid, legal
and enforceable terms or provisions into this Agreement which, insofar as
practicable, implement the purposes and intent of the Parties.  Any term or
provision of this Agreement held invalid or unenforceable only in part, degree
or within certain jurisdictions shall remain in full force and effect to the
extent not held invalid or unenforceable to the extent consistent with the
intent of the parties as reflected by this Agreement.  To the extent permitted
by applicable Law, each Party waives any term or provision of Law which renders
any term or provision of this Agreement to be invalid, illegal or unenforceable
in any respect.

 

Section 6.09.                          Force Majeure.  Neither Party shall be
deemed in default of this Agreement for failure to fulfill any obligation so
long as and to the extent to which any delay or failure in the fulfillment of
such obligations is prevented, frustrated, hindered or delayed as a consequence
of circumstances of Force Majeure. In the event of any such excused delay, the
time for performance shall be extended for a period equal to the time lost by
reason of the delay.  A Party claiming the benefit of this provision shall, as
soon as reasonably practicable after the occurrence of any such event,
(a) provide Notice to the other Party of the nature and extent of any such Force
Majeure condition; and (b) use commercially reasonable efforts to remove any
such causes and resume performance under this Agreement as soon as reasonably
practicable.  Notwithstanding the foregoing, the Final Closing Date shall not be
delayed pursuant to this Section 6.09 beyond the date that is thirty (30) months
after the Distribution Date for all Local Closings.

 

Section 6.10.                          No Set Off.  Except as expressly
contemplated by this Agreement or mutually agreed to in writing by the Parties,
neither Party nor any of its Affiliates shall have any right of set off or other
similar rights with respect to (a) any amounts received pursuant to this
Agreement, or (b) any other amounts claimed to be owed to the other Party or any
of its Affiliates arising out of this Agreement.

 

Section 6.11.                          Responsibility for Expenses.  Except as
otherwise expressly set forth in this Agreement, or as otherwise agreed to in
writing by the Parties, each Party shall bear its own costs and expenses
incurred or accrued during the International Operations Transition Period;
provided that all fees and expenses incurred or accrued by Abbott or AbbVie with
respect to any legal, tax, valuation or other advisor engaged by Abbott or
AbbVie upon the joint consent of Abbott and AbbVie solely in connection with the
preparation for, and consummation of, a Local Closing (other than a sale or
wind-down pursuant to Section 3.05) shall be shared equally, on terms to be
agreed from time to time, between Abbott and AbbVie.

 

Section 6.12.                          Headings.  The Article, Section and
Paragraph headings contained in this Agreement are for reference purposes only
and shall not affect in any way the meaning or interpretation of this Agreement.

 

Section 6.13.                          Waivers of Default.  Waiver by either
Party of any default by the other Party of any provision of this Agreement shall
not be deemed a waiver by the waiving Party of any subsequent or other default,
nor shall it prejudice the rights of the waiving Party.

 

26

--------------------------------------------------------------------------------

 

Section 6.14.                          Amendments.  No provisions of this
Agreement shall be deemed amended, supplemented or modified unless such
amendment, supplement or modification is in writing and signed by an authorized
representative of both Parties.  No provisions of this Agreement shall be deemed
waived unless such waiver is in writing and signed by the authorized
representative of the Party against whom it is sought to be enforced.

 

Section 6.15.                          Interpretation.  Words in the singular
shall be deemed to include the plural and vice versa and words of one gender
shall be deemed to include the other genders as the context requires.  The terms
“hereof,” “herein,” and “herewith” and words of similar import shall, unless
otherwise stated, be construed to refer to this Agreement as a whole (including
all of the Schedules hereto) and not to any particular provision of this
Agreement.  Article, Section and Schedule references are to the Articles,
Sections and Schedules to this Agreement unless otherwise specified.  Unless
otherwise stated, all references to any agreement shall be deemed to include the
exhibits, schedules and annexes to such agreement.  The word “including” and
words of similar import when used in this Agreement shall mean “including,
without limitation,” unless the context otherwise requires or unless otherwise
specified.  The word “or” shall not be exclusive.  Unless otherwise specified in
a particular case, the word “days” refers to calendar days.  References herein
to this Agreement shall be deemed to refer to this Agreement as of the date on
which it is executed and as it may be amended, modified or supplemented
thereafter, unless otherwise specified.  References to the performance,
discharge or fulfillment of any Liability in accordance with its terms shall
have meaning only to the extent such Liability has terms. If the Liability does
not have terms, the reference shall mean performance, discharge or fulfillment
of such Liability.

 

Section 6.16.                          Public Announcements.  From and after the
Effective Time, Abbott and AbbVie shall consult with each other before issuing,
and give each other the opportunity to review and comment upon, that portion of
any press release or other public statements that relates to the transactions
contemplated by this Agreement, and shall not issue any such press release or
make any such public statement prior to such consultation, except (a) as may be
required by applicable Law, court process or by obligations pursuant to any
listing agreement with any national securities exchange or national securities
quotation system; or (b) as otherwise set forth on Schedule 9.16 to the
Separation and Distribution Agreement.

 

Section 6.17.                          Specific Performance.  In the event of
any actual or threatened default in, or breach of, any of the terms, conditions
and provisions of this Agreement, the Party or Parties who are or are to be
thereby aggrieved shall have the right to specific performance and injunctive or
other equitable relief (on an interim or permanent basis) of its rights under
this Agreement, in addition to any and all other rights and remedies at law or
in equity, and all such rights and remedies shall be cumulative.  The Parties
agree that the remedies at law for any breach or threatened breach, including
monetary damages, may be inadequate compensation for any loss and that any
defense in any Proceeding for specific performance that a remedy at Law would be
adequate is waived.

 

Section 6.18.                          Mutual Drafting.  This Agreement shall be
deemed to be the joint work product of the Parties and any rule of construction
that a document shall be interpreted or construed against a drafter of such
document shall not be applicable.

 

27

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives.

 

 

ABBOTT LABORATORIES

ABBVIE INC.

 

 

 

 

By:

/s/ Thomas C. Freyman

 

By:

/s/ Richard A. Gonzalez

 

Name:

Thomas C. Freyman

 

 

Name:

Richard A. Gonzalez

 

Title:

Executive Vice President, Finance
and Chief Financial Officer

 

 

Title:

Chairman of the Board
and Chief Executive Officer

 

[Signature Page to International Commercial Operations Agreement]

 

--------------------------------------------------------------------------------


 

Schedule 1.01(a)

 

Abbott Local Entities

 

Abbott Subsidiary Company Name

 

Jurisdiction

Abbott Products Algeria EURL

 

Algeria

Abbott Products EOOD

 

Bulgaria

Abbott Laboratories Trading (Shanghai) Co., Ltd

 

China

Abbott Laboratorios del Ecuador Cia. Ltda.

 

Ecuador

Abbott Laboratorios S.A.

 

Peru

Abbott Products Romania SRL

 

Romania

Abbott Laboratories Uruguay S.A.

 

Uruguay

Each branch or representative office of Abbott Laboratories International LLC to
the extent that such branch or representative office has Assets and Liabilities
related to the AbbVie Business.

 

Each jurisdiction in which a branch or representative office of Abbott
Laboratories International LLC has Assets and Liabilities of the AbbVie
Business.

 

Any other Abbott Subsidiary not listed on this Schedule 1.01(a) as determined
by, and agreed between, Abbott and AbbVie, as being an Abbott Local Entity shall
be treated as an Abbott Local Entity, including any Abbott Subsidiaries in the
following jurisdictions: Honduras, Lebanon, Namibia, Nicaragua, Syria and The
Virgin Islands.

 

--------------------------------------------------------------------------------


 

Schedule 1.01(b)

 

Services Affiliates

 

Abbott Subsidiary Company Name

 

Jurisdiction

Abbott Products Algeria EURL

 

Algeria

Abbott Products Romania SRL

 

Romania

Each branch or representative office of Abbott Laboratories International LLC to
the extent that such branch or representative office has Assets and Liabilities
related to the AbbVie Business.

 

Each jurisdiction in which a branch or representative office of Abbott
Laboratories International LLC has Assets and Liabilities of the AbbVie
Business.

 

Any other Abbott Subsidiary not listed on this Schedule 1.01(b) as determined
by, and agreed between, Abbott and AbbVie, as being a Services Affiliate shall
be treated as a Services Affiliate, including, any Abbott Subsidiaries in the
following jurisdictions: Honduras, Lebanon, Namibia, Nicaragua, Syria and The
Virgin Islands.

 

--------------------------------------------------------------------------------


 

Schedule 2.05(b)

 

Accounting Principles

 

“Abbott Mark-Up Amount” means an amount equal to 3% of all expenses incurred by
a Services Affiliate attributable to the operation of the Deferred AbbVie Local
Business during the International Operations Transition Period for items that
would have otherwise constituted services provided by such Services Affiliate
under the Ex-U.S. Transition Services Agreement if the Local Closing for such
Services Affiliate had taken place prior to the Distribution Date, which such
amount represents a portion of the Mark-Up Fees for the applicable Services
Affiliate.

 

“Aggregate AbbVie Business Expenses” means (a) the sum of all AbbVie Business
Expenses in respect of all Services Affiliates for whom a Local Closing has not
occurred plus (b) the sum of all AbbVie Business Expenses in respect of all
Services Affiliates for whom a Local Closing has occurred but such AbbVie
Business Expenses have not been included in the Aggregate Net Amount for a prior
calendar month.

 

“Aggregate Mark-Up Fee” means (a) the sum of all Mark-Up Fees in respect of all
Services Affiliates for whom a Local Closing has not occurred; plus (b) the sum
of all Mark-Up Fees in respect of all Services Affiliates for whom a Local
Closing has occurred but such Mark-Up Fees have not been included in the
Aggregate Net Amount for a prior calendar month minus; (c) the sum of all Abbott
Mark-Up Amounts in respect of all Services Affiliates for whom a Local Closing
has not occurred minus; (d) the sum of all Abbott Mark-Up Amounts in respect of
all Services Affiliates for whom a Local Closing has occurred but such Mark-Up
Fees have not been included in the Aggregate Net Amount for a prior calendar
month.

 

“Aggregate Monthly Cash Decrease” means (a) the sum of all Monthly Cash
Decreases in respect of all Local Buy-Sell Entities for whom a Local Closing has
not occurred; plus (b) the sum of all Monthly Cash Decreases in respect of all
Local Buy-Sell Entities for whom a Local Closing has occurred but such Monthly
Cash Decreases have not been included in the Aggregate Net Amount for a prior
calendar month.

 

“Aggregate Monthly Cash Increase” means (a) the sum of all Monthly Cash
Increases in respect of all Local Buy-Sell Entities for whom a Local Closing has
not occurred; plus (b) the sum of all Monthly Cash Increases in respect of all
Local Buy-Sell Entities for whom a Local Closing has occurred but such Monthly
Cash Increases have not been included in the Aggregate Net Amount for a prior
calendar month.

 

“Aggregate Net Amount” means (a) the Aggregate Monthly Cash Increase; minus
(b) the Aggregate Monthly Cash Decrease; plus (c) the Aggregate Mark-Up Fee.

 

“Ex-US Transition Services Agreement” means the Ex-U.S. Transition Services
Agreement entered into prior to the Effective Time by and between Abbott, AbbVie
and certain of their respective Affiliates.

 

“Monthly Cash Decrease” means for each calendar month during the International
Operations Transition Period, the cash advanced to each Deferred AbbVie Local
Business held

 

--------------------------------------------------------------------------------


 

by a Local Buy-Sell Entity for whom a Local Closing has not occurred, or for
whom a Local Closing has occurred but such Monthly Cash Decrease has not been
included in the Aggregate Net Amount for a prior calendar month, which such
amount shall be reflected in the cash flow statement for such Local Buy-Sell
Entity as the “Net decrease in cash” and which such amount shall be converted
from Local Currency to US Dollars using the Book Rate.

 

“Monthly Cash Increase” means for each calendar month during the International
Operations Transition Period, the cash derived from each Deferred AbbVie Local
Business held by a Local Buy-Sell Entity for whom a Local Closing has not
occurred, or for whom a Local Closing has occurred but such Monthly Cash
Increase has not been included in the Aggregate Net Amount for a prior calendar
month, which such amount shall be reflected in the cash flow statement for such
Local Buy-Sell Entity as the “Net increase in cash” and which such amount shall
be converted from Local Currency to US Dollars using the Book Rate.

 

2.                                      In calculating, for each Local Buy-Sell
Entity, the Monthly Cash Increase or the Monthly Cash Decrease, as applicable,
the following shall be taken into account:

 

(a)                                 Each of the profit and loss statement,
balance sheet and cash flow statement provided in accordance with Section
2.07(a) shall be prepared in accordance with the principles set forth in this
Schedule 2.05(b) and, to the extent not inconsistent with such principles, in
accordance with GAAP applied on a basis consistent with the AbbVie Pro Forma
Balance Sheet, Abbott’s historical accounting policies, procedures and
conventions, and with the same level of detail as used by Abbott in the
preparation of Abbott’s monthly financial reporting package and the standard
financial reports used by Abbott on the Distribution Date. Such financial
statements shall include amounts specifically attributable to the Deferred
AbbVie Local Business segregated in unique AbbVie accounts within the Local
Buy-Sell Entity’s financial systems.

 

(b)                                 The net income of the Deferred Local AbbVie
Business of each Local Buy-Sell Entity reflected in the profit and loss
statement shall be calculated in accordance with the principles set forth in
this Schedule 2.05(b) and, to the extent not inconsistent with such principles,
in accordance with GAAP applied on a basis consistent with the AbbVie Pro Forma
Balance Sheet and Abbott’s historical accounting policies, procedures and
conventions.  The net income of the Deferred Local AbbVie Business of each Local
Buy-Sell Entity shall be converted from Local Currency to US Dollars using the
Average Rate.

 

(c)                                  The Assets and Liabilities attributable to
the Deferred AbbVie Local Business of each Local Buy-Sell Entity reflected in
the balance sheet shall be converted from Local Currency to US Dollars using the
Book Rate.

 

(d)                                 In calculating the net income of each Local
Buy-Sell Entity: (i) a mark-up of 3% shall be added to all expenses incurred by
such Local Buy-Sell Entity attributable to the operation of the Deferred AbbVie
Local Business during the International Operations Transition Period for items
that would have otherwise constituted services provided by such Local Buy-Sell
Entity under the Ex-U.S. Transition Services Agreement if the Local Closing for
such Local Buy-Sell Entity had taken place prior to the Distribution Date; and
(ii) a mark-up of 10% shall be added to all expenses incurred by such Local
Buy-Sell Entity attributable to the operation of the

 

--------------------------------------------------------------------------------


 

Deferred AbbVie Local Business during the International Operations Transition
Period for items that would have otherwise constituted services provided by such
Local Buy-Sell Entity under a contract manufacturing agreement if the Local
Closing for such Local Buy-Sell Entity had taken place prior to the Distribution
Date.  All other expenses attributable to the operations of the Deferred AbbVie
Local Business incurred by each Local Buy-Sell Entity during the International
Operations Transition Period (for example, salaries of employees of the Deferred
AbbVie Local Business) shall not be subject to a mark-up when calculating the
net income of such Local Buy-Sell Entity.

 

(e)                                  The portion of the interest expense on any
loans entered into by a Local Buy-Sell Entity attributable to the operation of
the Deferred AbbVie Local Business shall be taken into account for purposes of
calculating the Monthly Cash Increase or the Monthly Cash Decrease, as
applicable, for such Local Buy-Sell Entity. If any interest expense on any such
loan is included in the calculation of the Monthly Cash Increase or the Monthly
Cash Decrease for the applicable Local Buy-Sell Entity, then the applicable cash
proceeds and loan Liability with respect to such loan attributable to the
operation of the Deferred AbbVie Local Business shall be (i) included as an
Asset and a Liability of the Deferred AbbVie Local Business of the applicable
Local Buy-Sell Entity, and (ii) included in the calculation of the Monthly Cash
Increase or Monthly Cash Decrease for the applicable Local Buy-Sell Entity. If
any loan Liability with respect to the operation of the Deferred AbbVie Local
Business remains outstanding as of the Local Closing Date, then such loan
Liability shall be repaid in full by AbbVie or an Affiliate of AbbVie as part of
the consummation of the Local Closing for such Local Buy-Sell Entity.

 

(f)                                   The portion of the cost of the Local
Buy-Sell Entity entering into financial hedging arrangements attributable to the
operation of the Deferred AbbVie Local shall be taken into account for purposes
of calculating the Monthly Cash Increase or the Monthly Cash Decrease, as
applicable, for such Local Buy-Sell Entity.

 

(g)                                  The portion of the exchange gain or
exchange loss incurred by the Local Buy-Sell Entity attributable to the
operation of the Deferred AbbVie Local Business shall be taken into account for
purposes of calculating the Monthly Cash Increase or the Monthly Cash Decrease,
as applicable, for each Local Buy-Sell Entity.

 

(h)                                 If there is a dispute between the Parties in
respect of any amount set forth in the Deferred AbbVie Business Report relating
to the AbbVie Assets and AbbVie Liabilities of a Deferred AbbVie Local Business
of a Local Buy-Sell Entity, the Monthly Cash Increase or Monthly Cash Decrease
in respect of such Local Buy-Sell Entity shall be excluded from the calculation
of the Aggregate Monthly Cash Increase or the Aggregate Monthly Cash Decrease
until such time as the dispute has been resolved in accordance with
Section 2.04(b) or Section 2.07(d) and Section 2.07(e). Upon resolution of the
dispute, the Monthly Cash Increase(s) or Monthly Cash Decrease(s) in respect of
the Deferred AbbVie Local Business of such Local Buy-Sell Entity for all
calendar months since the Distribution Date shall each be included in the
calculation of the next Aggregate Monthly Cash Increase or the Aggregate Monthly
Cash Decrease.

 

(i)                                     In determining the amount of the Monthly
Cash Increase or Monthly Cash Decrease, as applicable, of any Deferred AbbVie
Local Business, any income Taxes accrued but

 

--------------------------------------------------------------------------------


 

unpaid attributable to such Deferred AbbVie Local Business (the “Accrued Taxes”)
for such period shall be determined using the statutory rates required by GAAP. 
Except as provided below, no further adjustments shall be made for the
difference, if any, between the Accrued Taxes for any Tax year and the actual
amount paid with respect to such Taxes for such Tax year attributable to such
Deferred AbbVie Local Business determined using the highest Tax rate of the
applicable Abbott Local Entity (and not a rate determined solely for the
Deferred AbbVie Local Business) (the “Actual Tax Amount”).  Within a reasonable
period of time following the filing of the income Tax Return by an Abbott Local
Entity that includes the results of the Deferred AbbVie Local Business, in whole
or in part, (a) if the Actual Tax Amount with respect to the Deferred AbbVie
Local Business is greater than the Accrued Taxes during such Tax year, AbbVie
shall pay Abbott the amount of such difference, and (b) if the Actual Tax Amount
with respect to the Deferred AbbVie Local Business is less than the Accrued
Taxes during such Tax year, Abbott shall pay AbbVie the amount of such
difference. All amounts paid by AbbVie or Abbott pursuant to the preceeding
sentence shall be paid in US Dollars converted from Local Currency to US Dollars
using the Average Rate in effect at the time such payment is made. All Taxes
attributable to the operation of each Deferred AbbVie Local Business shall be
calculated on a standalone basis.

 

(j)                                    To the extent that GAAP rules are
modified by the Financial Accounting Standards Board during the International
Operations Transition Period, the net income of the Deferred Local AbbVie
Business of each Local Buy-Sell Entity reflected in the profit and loss
statement shall be calculated, and each profit and loss statement, balance sheet
and cash flow statement provided in accordance with Section 2.07(a) shall be
prepared, in accordance with the principles set forth in this Schedule
2.05(b) and, to the extent not inconsistent with such principles, in accordance
with GAAP applied on a basis consistent with the AbbVie Pro Forma Balance Sheet
as updated to reflect such modifications to the GAAP rules and Abbott’s
historical accounting policies, procedures and conventions.

 

3.                                      No interest shall be payable by AbbVie
to Abbott in respect of the Assets of a Deferred AbbVie Local Business held by
the Abbott Local Entities during the International Operations Transition Period.

 

--------------------------------------------------------------------------------
